PER CURIAM.
The State charged the defendant, Reginald Dudley, with simple burglary, a violation of LSA-R.S. 14:62. Pursuant to a plea bargain agreement, the defendant pled guilty to a reduced charge of theft over $100 but less than $500. The court sentenced him to two years imprisonment.
The defendant appeals, relying on two assignments of error. He contends that Louisiana Code of Criminal Procedure Arti-*508ele 875, governing presentence investigation, denies due process and that the two-year sentence is excessive.
We may not review these arguments. To raise an alleged irregularity or error on appeal, the defendant must contemporaneously object to the irregularity or error and present his reasons to the trial judge. Absent compliance with this procedure, the irregularity or error is waived. LSA-C. Cr.P. Art. 841. As the defendant failed to object either when the court ordered the presentence report or when the court sentenced him, he is precluded from raising these matters on appeal. See State v. Williams, La., 322 So.2d 177 (1975).
For the reasons assigned, the conviction and sentence are affirmed.
DIXON, J., concurs.